 In theMatterof AMERICAN WIRE FABRICSCORPORATION,SUBSIDIARYOF WICK WIRE SPENCER STEELCo.andSTEEL WORKERS ORGANIZINGCoMMITTEE'LOCAL 2408, AFFILIATEDWITHTHE C. I.O.Case No. R,0593.-Decided June 9, 1941Investigation,and Certification of Representatives:stipulation for certificationupon consent election.Mr. Robert C. Williams,for the Board.Mr. Edivin H. Cassels,of Chicago, Ill., for the Company.Mr. Raymond Sarocco,of Harvey, Ill., for the Union.Mr. William H. Bartley,of counsel to the Board."DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 8, 1941, Steel Workers Organizing Committee, Local 2408,affiliated with the C. I. 0., herein called the Union, filed with theRegional Director for the Thirteenth Region (Chicago, Illinois) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of American Wire FabricsCorporation, a subsidiary of Wick Wire Spencer Steel Co., hereincalled the Company, engaged in the manufacture of wire fabricsproducts at Blue Island, Illinois, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnMay 10, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provided for an appro-priate hearing upon duo notice.On May 9, 1941, the Company, theUnion, the Regional Director, and an attorney for the Board enteredinto a "STIPULATION FOR CERTIFICATION UPON CON-SENT ELECTION."32 N. L R B, No. 88444 AMERICAN WIRE . FABRICS. CORPORATION445Pursuant, to the stipulation, an election by secret) ballot was con-ducted on May 13, 1941, under the direction and supervision of theRegional Director, among all hourly paid production and' mainte-nance employees, exclusive of foremen, clerical and supervisory em-ployees, and watchmen to determine whether or not said employeesdesired to be represented by the Union for the purposes of collectivebargaining with the Company.On May 15, 1941; the Regional Di-'rector issued and duly served upon the parties his Election Reporton the ballot.No objections to the conduct of the ballot or, theElection Report have been filed by any of the parties:In his Election Report the Regional Director ' reported' as followsconcerning the balloting and its results :Total number of employees eligible to vote__________________71Total number voting______________________________________66Total number of challenged ballots_______________________0Totalnumberof void ballots_______________________0Total number of blank ballots_____________________________0,Total number of valid votes cast___________________________66Total number of votes for Steel Workers Organizing Com-mittee, Local 2408, affiliated withthe C.I.0_____________65Total number against Steel Workers Organizing Committee,Local 2408, affiliated with the C.I0_____________________1Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Wire Fabrics Corporation, asubsidiary ofWick Wire Spencer Steel Co., Blue Island, Illinois,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All hourly paid production and maintenance employees of theCompany, excluding foremen, clerical and supervisory employees,and watchmen, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.3.SteelWorkers Organizing Committee, Local 2408, affiliated withthe C. I. 0., has been designated and selected by a majority of theemployees in the above unit as their representative for the purposesof collective bargaining, and is the exclusive representative of all theemployees in said unit within the meaning of Section 9 (a) of theNational Labor Relations Act. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act,IT Is HEREBY CERTIFIEDthat SteelWorkers Organizing Committee,Local 2408,affiliatedwith the C. I. 0., has been designated andselectedby a majority of the hourly paid production and mainte-nance employeesof American Wire Fabrics Corporation, a subsidiaryofWick WireSpencer SteelCo., Blue Island, Illinois, exclusive offoremen, clerical,and supervisory employees, and watchmen, as theirrepresentativefor the purposes of collective bargaining, and thatpursuantto the provisions of Section 9 (a) of the Act, Steel WorkersOrganizingCommittee, Local 2408, affiliated with the C. I. 0., is theexclusiverepresentative of all such employees for the purposes ofcollectivebargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.